PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Santosh et al.
Application No. 16/878,569
Filed: 19 May 2020
For ADDRESS EXCHANGE SYSTEMS AND METHODS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on November 20, 2020, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.  The priority claim has been set forth in a corrected Application Data Sheet (ADS) received previously on initial deposit.  

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

This application is a reissue of application number 14/681,356 (filed on April 8, 2015 and issued as U.S. Patent number 9,710,778 on July 18, 2017), and this petition was filed because a proper indirect benefit claim to provisional application number 61/697,824 was not filed in application number 14/681,356.

On April 22, 2015, an ADS was filed in application number 14/681,356 which sets forth on the fourth page:

    PNG
    media_image2.png
    280
    694
    media_image2.png
    Greyscale



A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On May 19, 2020, both an original petition pursuant to 37 C.F.R. § 1.78(c) and a corrected ADS which properly identifies the provisional application for which priority is claimed were filed in the present application – 16/878,569 - along with the required petition fee and the statement required by 37 C.F.R. 
§ 1.78(c)(3).  The original petition pursuant to 37 C.F.R. 
§ 1.78(c) was dismissed via the mailing of a decision on July 31, 2020 which indicates items (1) and (2) above have been satisfied.

With this renewed petition, Petitioner has included a statement of facts.  Item (3) above remains unsatisfied.  A timeline of the relevant events, along with the deficiencies in the showing of unintentional delay, is as follows. 

The due date for the priority claim in the underlying patent on which this reissue is based (application number 14/681,356 patent number 9,710,778) is August 8, 2015.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed in application number 16/878,569 on original deposit: May 19, 2020.  It was dismissed via the mailing of a decision that was mailed on July 31, 

Application number 14/016,099 was filed on August 31, 2015.  The USPTO issued a filing receipt on September 24, 2013, which shows 14/016,099 claims the benefit of 61/697,824.

Application number 14/681,356 was filed on April 8, 2015, with a partially-effective benefit claim.  The USPTO issued a filing receipt on April 22, 2015, which shows that 14/681,356 is a continuation of 14/016,099.  The filing receipt does not show 61/697,824 in the benefit chain.

Applicant filed a timely request for a corrected filing receipt in 14/681,356 on April 22, 2015, which was not entered since the corrected/updated ADS was not properly marked.  The request was not effectuated, so no corrected filing receipt that contains the requested benefit claim was mailed.  Yet it does not appear that Applicant took any additional steps to secure this benefit claim.  The reason appears to be discussed in paragraph 30 of the statement of facts, where Petitioner explains Applicant believed the priority claim has been corrected.  However, it is not understood why this belief was held in light of the absence of the inclusion of 61/697,824 on both any filing receipt issued in 14/681,356 and the issued patent (9,710,778).

Application number 15/652,370 was filed on the same day that 14/681,356 issued as a patent (July 18, 2017).  Application number 15/652,370 did not include a properly made benefit claim on initial deposit.  

Multiple petitions to accept an unintentionally delayed benefit claim were filed in 15/652,370: an original petition was filed on May 11, 2018 and dismissed via the mailing of a decision on August 10, 2018.  A renewed petition was filed October 16, 2018 and dismissed via the mailing of a decision on November 21, 2018.  A second renewed petition was filed on November 22, 2019, and granted via the mailing of a decision on January 15, 2020.  On January 15, 2020, a corrected filing receipt was mailed in 15/652,370, which shows application number 15/652,370 is a continuation of 14/681,356, which is a 

In paragraph 18, Petitioner states applicant first learned “after” November 21, 2018 that 14/681,356 did not claim priority to 61/697,824.  The precise date and manner on which that revelation occurred has not been revealed.  

Neither has the reason this fact was not known prior to November 21, 2018, and the reason is not clear because as set forth above, neither the filing receipt that issued in 14/681,356 nor the face of the patent that issued from 14/681,356 shows 61/697,824 in the benefit chain.  If Petitioner received no notification in 14/681,356 that the requested benefit claim to 61/697,824 had been accorded via the issuance of a corrected filing receipt, and the benefit claim does not appear on the face of the patent, it is not understood why one would have thought the benefit claim to 61/697,824 had been secured.

In paragraphs 19-20, Petitioner asserts an unidentified “Applicant’s attorney” contacted the USPTO between November 18, 2018 and November 28, 2018 and left a single voicemail with the Office of Petitions, inquiring why the corrected ADS filed in 14/681,356 on April 22, 2015 had not been processed.  On November 29, 2018, this same Applicant’s attorney received a voicemail from an unnamed employee of the USPTO that the corrected ADS filed in 14/681,356 on April 22, 2015 was not entered because it had not been marked in accordance with regulatory requirements.

In paragraphs 24-26, Petitioner asserts that after receiving the aforementioned January 15, 2020 decision granting the second renewed petition in 15/652,370, Applicant considered whether a petition pursuant to 37 C.F.R. § 1.78(c) is the proper means through which the priority claim to the provisional application in 14/681,356 was to be made.  On May 19, 2020, a reissue application was filed in order to establish the benefit claim.  It is not clear why it took 4-½ months to determine that a reissue application would be the appropriate manner of securing the desired benefit claim.

Similarly, the original petition in this reissue application was dismissed via the mailing of a decision on July 31, 2020, and a renewed petition was filed on November 20, 2020.  Considering that it is the entire period of delay that must be shown to be unintentional, beginning on August 8, 2015 and ending on the date on which a grantable petition pursuant to 37 CFR 1.78(c) is filed, why did it take almost four months for the renewed petition to be filed?

Any reply to this decision should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. 
§ 1.78(c)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.  

Any second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.